 



Exhibit 10.2
REAFFIRMATION OF GUARANTY
December 29, 2006
General Electric Capital Corporation, as Agent
500 West Monroe
Chicago, Illinois 60661
Attn: Wilsons Leather Account Manager
          Please refer to (1) the Fifth Amended and Restated Credit Agreement
dated as of the date hereof (the “Credit Agreement”), amending and restating the
Fourth Amended and Restated Credit Agreement dated as of April 23, 2002 (as
amended prior to the date hereof, the “Existing Credit Agreement”), amending and
restating that certain Third Amended and Restated Credit Agreement dated as of
June 19, 2001, amending and restating that certain Second Amended and Restated
Credit Agreement dated as of October 31, 2000, amending and restating that
certain Amended and Restated Credit Agreement dated as of May 24, 1999, amending
and restating that certain Credit Agreement dated as of May 25, 1996 among
Wilsons Leather Holdings Inc. (“Borrower”), the Loan Parties (as defined
therein), General Electric Capital Corporation, individually and as agent
(“Agent”) and the Lenders (as defined therein), (2) the Parent Guaranty dated as
of May 25, 1996 (as amended, the “Parent Guaranty”) by certain of the
undersigned in favor of Agent on behalf of the Lenders under the Credit
Agreement, (3) the Store Guarantors’ Guaranty (as amended, the “Store
Guarantors’ Guaranty”) dated as of May 25, 1996 by certain of the undersigned in
favor of Agent on behalf of the Lenders under the Credit Agreement, (4) the
Joinder Agreement dated July 31, 1997 between Wilsons International, Inc. and
Agent, (5) the Joinder Agreement dated May 24, 1999 between certain of the
undersigned and Agent, (6) the Joinder Agreement dated October 10, 2000 between
certain of the undersigned and Agent, (7) the Joinder Agreement dated
October 31, 2000 between certain of the undersigned and Agent, and (8) the
Joinder Agreement dated April 13, 2001 between certain of the undersigned and
Agent.
          Pursuant to the Credit Agreement, Lenders have agreed, inter alia, to
(i) amend certain provisions of the Existing Credit Agreement, and (ii) continue
to make Loans and to incur Letter of Credit Obligations and Eligible Trade L/C
Obligations on behalf of Borrower. All capitalized terms used but not otherwise
defined herein have the meaning given to them in the Credit Agreement or in
Schedule A thereto.

 



--------------------------------------------------------------------------------



 



          We hereby (i) acknowledge receipt of the Credit Agreement,
(ii) acknowledge and reaffirm all of our obligations and undertakings under the
Parent Guaranty and the Store Guarantors’ Guaranty (as applicable)
(collectively, the “Guaranties”), and (iii) acknowledge and agree that
subsequent to, and taking into account the Credit Agreement, the Guaranties are
and shall remain in full force and effect in accordance with the terms thereof.

                  PARENTS:  
 
                Wilsons The Leather Experts Inc.
Wilsons Center, Inc.
Rosedale Wilsons, Inc.
River Hills Wilsons, Inc.

 
           
 
  By:   /s/ Stacy A. Kruse    
 
           
 
  Title:   Chief Financial Officer and Treasurer    
 
           
 
      The authorized officer of each of the foregoing corporations    
 
                STORE GUARANTORS:
 
                Bermans The Leather Experts Inc.
Florida Luggage Corp.
Wilsons Leather Direct Inc.
Wilsons International Inc.
Wilsons Leather of Airports Inc.
Wilsons Leather of Alabama Inc.
Wilsons Leather of Arkansas Inc.
Wilsons Leather of Canada Ltd.
Wilsons Leather of Connecticut Inc.
Wilsons Leather of Delaware Inc.
Wilsons Leather of Florida Inc.
Wilsons Leather of Georgia Inc.
Wilsons Leather of Indiana Inc.
Wilsons Leather of Iowa Inc.
Wilsons Leather of Louisiana Inc.
Wilsons Leather of Maryland Inc.
Wilsons Leather of Massachusetts Inc.
Wilsons Leather of Michigan Inc.
Wilsons Leather of Mississippi Inc.
Wilsons Leather of Missouri Inc.
Wilsons Leather of New Jersey Inc.
Wilsons Leather of New York Inc.
Wilsons Leather of North Carolina Inc.
Wilsons Leather of Ohio Inc.
Wilsons Leather of Pennsylvania Inc.
Wilsons Leather of Rhode Island Inc.

S-1



--------------------------------------------------------------------------------



 



                  Wilsons Leather of South Carolina Inc.
Wilsons Leather of Tennessee Inc.
Wilsons Leather of Texas Inc.
Wilsons Leather of Vermont Inc.
Wilsons Leather of Virginia Inc.
Wilsons Leather of West Virginia Inc.
Wilsons Leather of Wisconsin Inc.
WWT, Inc.
 
           
 
  By:   /s/ Stacy A. Kruse    
 
           
 
  Name:   Chief Financial Officer and Treasurer    
 
           
 
      The authorized officer of each of the foregoing corporations    

S-2